Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments regarding the rejection set forth under 35 USC 102 over Suetsugu in the previous office action are persuasive, and the rejection has been withdrawn. The rejection set forth under 35 USC 103 is maintained. The discussion of the rejection over Suetsugu, which was a 102/103 rejection, has been updated to reflect the withdrawal of the 102 rejection. 

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu (U.S. PG Pub. No. 2018/0037842).
In paragraph 29 Suetsugu discloses a grease composition comprising a base oil, as recited in component (A) of claim 1, and a thickener having a given particle size. In paragraphs 33 and 35-38 Suetsugu discloses that the thickener can be a urea, as recited in component (B) of claim 1, and in paragraph 57 discloses that the thickener more preferably has a volumetric-based arithmetic mean particle size of 2.0 µm, most preferably 1.0 µm, within the range recited in claim 1 for the area-based arithmetic mean particle size of the urea thickener. 
In paragraphs 61 and 63 Suetsugu discloses that the composition can comprise various types of extreme pressure agents recited as component (C) of claim 3. In paragraphs 31-32 Suetsugu discloses that the base oil can be various types recited in claim 4, and that the base oil more preferably has a viscosity of 20 to 300 mm2/s at 40° C, within the range recited in claim 5. In the examples (see tables 1-3) Suetsugu discloses greases having a thickener content within the range recited in claim 6 and a worked penetration within the range recited in claim 7. In the examples Suetsugu discloses compositions where the urea thickener is prepared from diphenylmethane-4,4′-diisocyanate (MDI) and amines such as cyclohexylamine and octyl amine, leading to products meeting the limitations of claim 8. In paragraph 61 Suetsugu discloses that the composition can further comprise an antioxidant and a rust inhibitor, meeting the limitations of component (D) of claim 9. 
Suetsugu does not specifically disclose the area-based arithmetic mean particle size of the urea thickener. However, the grease of Suetsugu meets the compositional limitations of the claims, has a volumetric-based arithmetic mean particle size of less than 2.0 µm, more preferably less than 1.0 µm and is prepared by shearing under similar conditions are the grease of the current invention (see paragraphs 44-45 and 48-53 of Suetsugu relative to paragraphs 61-63 of the current specification), including a Max/Min value of preferably 50 or less, more preferably 30 or less, further preferably 10 or less, all encompassing the value of 3.5 used in the inventive examples of the current application. Since neither the volumetric-based arithmetic mean particle size range of Suetsugu nor the area-based arithmetic mean particle size range of claim 1 have a lower bound, and the greases of Suetsugu meet the compositional limitations of the claimed grease and are prepared by a similar process including a Max/Min ratio encompassing the value which is disclosed in the current application to produce the claimed grease, the area-based arithmetic mean particle size range of the urea thickener of Suetsugu will at least overlap the range recited in claim 1, and the urea thickener will have a surface area at least overlapping the range recited in claim 2. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”. Claims 1-9 are therefore rendered obvious by Suetsugu.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu in view of Kawamura (U.S. Pat. No. 9,765,821).
The discussion of Suetsugu in paragraph 3 above is incorporated here by reference. Suetsugu discloses a grease composition meeting the limitations of claim 1, but does not disclose a speed reducer or increaser having the grease composition, and does not disclose a lubrication method for lubricating a lubrication part in a speed reducer or speed increaser with the grease composition. As discussed above, Suetsugu discloses in paragraph 61 that the composition can comprise a rust inhibitor. 
In column 1 lines 17-20 Kawamura discloses a rolling bearing for use in speed reducers and speed increasers (speed-up gears), as recited in claims 10-12. In column 4 lines 39-62 Kawamura discloses that the rolling bearing comprises a grease containing a base oil, a thickener, and an alkanolamine. In column 9 lines 39-42 Kawamura discloses that urea thickeners are preferred, and in column 9 lines 57-67 discloses that the preferred thickeners are diureas which can be prepared from an aromatic diisocyanate and aliphatic or alicyclic monoamines, as in the exemplified urea thickeners of Suetsugu. In column 10 lines 1-13 and 23-30 Kawamura discloses that the greases have a thickener content and penetration in line with that of Suetsugu. In table 5 and column 22 lines 15-20 Suetsugu discloses that the alkanolamine acts as a rust inhibitor. The inclusion of the alkanolamine of Kawamura as the rust inhibitor of Suetsugu, and the use of the ensuing grease composition in a bearing of a speed reducer or increaser, as taught by Kawamura, meets the limitations of claims 10-12.
It would have been obvious to one of ordinary skill in the art to include the alkanolamine of Kawamura as the rust inhibitor of Suetsugu, and to use the ensuing grease composition in a bearing for use in a speed reducer or increaser, since Kawamura teaches that the alkanolamine is an effective rust inhibitor for greases, and further teaches that urea-thickened greases comprising the alkanolamine are effective in lubricating bearings of a speed reducer or increaser.

Response to Arguments
Applicant’s arguments filed 11/14/22 regarding the anticipation rejection over Suetsugu are persuasive and the rejection has been withdrawn. Applicant persuasively argues that the comparative examples supplied in the specification demonstrate that the grease of Suetsugu would not necessarily have the claimed area-based average particle diameter, since when the Max/Min value of the shearing rate in the process of Suetsugu is low, the resulting grease has an particle diameter outside the claimed range.
However, applicant’s arguments regarding the obviousness rejection are not persuasive. As discussed in the rejection, since both neither the volumetric-based arithmetic mean particle size range of Suetsugu nor the area-based arithmetic mean particle size range of claim 1 have a lower bound, and the greases of Suetsugu meet the compositional limitations of the claimed grease and are prepared by a similar process, the area-based arithmetic mean particle size range of the urea thickener of Suetsugu will at least overlap the range recited in claim 1. Furthermore, the preferred Max/Min values taught in paragraph 48 of Suetsugu clearly encompass the value of 3.5 used in the inventive examples of the current application, which applicant identifies as a key factor in producing a grease with the claimed particle size, further supporting the position that the particle size range for the urea thickener will at least overlap the claimed range. Suetsugu’s teaching in paragraph 53 that Max/Min is ideally 1 does not constitute a teaching away from the broader ranges disclosed in paragraph 48 of Suetsugu.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771